DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.
The claims, as understood through the specification, are directed to ceramic and glass extrusion nozzles with sensors in/on the ceramic or glass regions.  This is very familiar in the art as demonstrated below.

Election/Restrictions
Applicant’s improper election of the species of claims 2-6 without traverse in the reply filed on 10/21/2021 is acknowledged.  However, the election of species is withdrawn because the species are all drawn to non-inventive, obvious species as demonstrated in the rejections below.  Thus, all claims are examined.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 9 is confusing because “the applied coating” lacks antecedent basis in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BRUGGEMAN (WO 2016/102669).
	As to claim 1, BRUGGEMAN teaches a nozzle, comprising: an inner chamber enclosing and in direct contact with printing material terminating in an orifice capable of outputting the printing material (104; Figs. 1-5, 7); an outer shaft about the inner chamber and including the orifice (102; Figs. 1-5, 7); at least one nonconductive substrate associated with at least one of 
allows reduction of heat transfer from the susceptive element 103 to the sleeve 102.” and “The tubular portion 201 and rims 202 can be manufactured from an insulating temperature shock resistant material such as quartz glass or a ceramic material, having an inner layer of the ferromagnetic and/or low conductive material as described. Alternatively, the tubular portion 201 and rims 202 can be manufactured from the ferromagnetic and/or low conductive material as described” and “Fig. 2c shows a spacing element 108 for spacing apart two susceptive elements 103 in the sleeve 102. The spacing element has an annular shape and can be manufactured from the same material as the sleeve 102” and “The sleeve 102 is made of a thermally insulating and heat shock resistant material. Preferably quartz glass is used. Possible alternatives include ceramic material.”; pgs. 7-8, 10 and Figs. 1, 7); and at least one sensor upon the nonconductive substrate and capable of sensing at least one aspect of printing from the orifice that affects a flow rate of the printing material during the printing (“Fig. 7a shows an arrangement of susceptive elements 103 having two spacing elements 108 interposed between the elements 103 and sensing elements 701 . The sensing element comprises a temperature sensor 702. All elements are normally arranged in a sleeve 102, which is not shown in fig. 6a.”; Fig. 7, pg. 10).	
	As to claim 2, BRUGGEMAN teaches wherein the nonconductive substrate comprises a dielectric substrate (ceramic or glass; pgs. 7-8, 10).
	As to claim 3, BRUGGEMAN teaches wherein dielectric substrate comprises one of glass and ceramic (pgs. 7-8, 10).

	As to claim 5, BRUGGEMAN teaches wherein the outer shaft forms the nonconductive substrate (pgs. 7-8, 10).
	As to claim 6, BRUGGEMAN teaches wherein the nonconductive substrate comprises a sheath (pgs. 7-8, 10 and Figs. 1-5, 7).
	As to claim 10, BRUGGEMAN teaches wherein the sensor is at least one selected from a heat sensor, a pressure sensor, a stress gauge, a strain gauge, and a flow meter ()temperature sensor 702; Fig. 7).

Claims 1-5 and 7-10 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by VAN DER ZALM (US 2017/0361501, effective filing 06/21/2016).
	As to claim 1, VAN DER ZALM teaches a nozzle, comprising: an inner chamber enclosing and in direct contact with printing material terminating in an orifice capable of outputting the printing material (8; Fig. 1); an outer shaft about the inner chamber and including the orifice (2 or 10; Fig. 1); at least one nonconductive substrate associated with at least one of the inner chamber, the outer shaft, and the orifice (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055); and at least one sensor upon the nonconductive substrate and capable of sensing at least one aspect of printing from the orifice that affects a flow rate of the printing material during the printing (20, 16; paras. 0004, 0006, 0020, 0033, 0034, 0039, 0056, 0057, 0060, 0061).	

	As to claim 3, VAN DER ZALM teaches wherein dielectric substrate comprises one of glass and ceramic (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055).
	As to claim 4, VAN DER ZALM teaches wherein the inner chamber forms the nonconductive substrate (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055).
	As to claim 5, VAN DER ZALM teaches wherein the outer shaft forms the nonconductive substrate (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055).
	As to claim 6, VAN DER ZALM teaches wherein the nonconductive substrate comprises a sheath (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055).
	As to claim 8, VAN DER ZALM teaches wherein the nonconductive substrate comprises an applied coating (para. 0022, 0032, 0047).
	As to claim 9, VAN DER ZALM teaches wherein the applied coating comprises one of a vacuum deposition, CVD, PVD, and a sputtered applied coating (para. 0022, 0032, 0047).  Vacuum deposition, CVD, PVD, and a sputtered applied coating encompass any coating species; thus VAN DER ZALM teaching deposit coating means a skilled artisan would understand any “depositing”/deposition species as in claim 9.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over BRUGGEMAN or VAN DER ZALM in view of Vac Aero, Vacuum Deposition Processes, August 10, 2015 by Dan Herring.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ceramic application techniques to the ceramic parts of BRUGGEMAN or VAN DER ZALM with a reasonable expectation of success.
As to claim 1, BRUGGEMAN teach the elements of these claims as explained above.
	BRUGGEMAN does not explicitly teach the nonconductive substrate comprises a film (claim 7); the nonconductive substrate comprises an applied coating (claim 8); the applied coating comprises one of a vacuum deposition, CVD, PVD, and a sputtered applied coating (claim 9).
However, the prior art demonstrates that such ceramic application tehcniques were familiar in the art.  As to claims 7-9, Vac Aero teaches 
Vacuum deposition is a generic term used to describe a type of surface engineering treatment used to deposit layers of material onto a substrate. The types of coatings include metals (e.g., cadmium, chromium, copper, nickel, 

Vapor deposition technologies include processes that put materials into a vapor state via condensation, chemical reaction, or conversion. When the vapor phase is produced by condensation from a liquid or solid source, the process is called physical vapor deposition (PVD). When produced from a chemical reaction, the process is known as chemical vapor deposition (CVD).

These processes are typically conducted in a vacuum environment with or without the use of plasma (i.e., ionized gas from which particles can be extracted), which adds kinetic energy to the surface (rather than thermal energy) and allows for reduced processing temperature. The vacuum environment has the following advantages:

Reducing the particle density so that the mean free path for collision is long
Reducing the particle density of undesirable atoms and molecules (contaminants)
Providing a low pressure plasma environment
Providing a means for controlling gas and vapor composition
Providing a means for mass flow control into the processing chamber.
Vapor deposition processes add energy and material onto the surface only, keeping the bulk of the object relatively cool and unchanged. As a result, surface properties are modified typically without significant changes to the underlying microstructure of the substrate.

Physical Vapor Deposition

Physical vapor deposition (Fig. 2) is a thin film method in which a coating is deposited over the entire object rather than in certain areas. All reactive PVD hard coating processes combine:

A method for depositing the metal
An active gas such as nitrogen, oxygen, or methane
Plasma bombardment of the substrate to ensure a dense, hard coating
The primary PVD methods are ion plating, ion implantation, sputtering, and laser surface alloying. The production of metals and plasma differs in each of these methods. The gasified material condenses on the substrate material to create the desired layer. As such, there are no chemical reactions that take place in the process.

[ . . . ]
Sputtering and Sputter Deposition

Sputtering is an etching process that alters the physical properties of a surface. In this process, a gas plasma discharge is set up between two electrodes: a cathode plating material and an anode substrate. The deposits are thin, ranging from 0.00005 – 0.01 mm. Chromium, titanium, aluminum, copper, molybdenum, tungsten, gold, and silver are typical deposits.

Sputter-deposited films are used routinely in decorative applications such as watchbands, eyeglasses, and jewelry. The electronics industry relies on heavily sputtered coatings and films (e.g., thin film wiring on chips and recording heads as well as magnetic and magneto-optic recording media). Companies also use sputter deposition to produce reflective films for large pieces of architectural glass and decorative films for plastic used in the automotive industry. The food packaging industry uses sputtering to produce thin plastic films for packaging. Compared to other deposition processes, sputter deposition is relatively inexpensive.

[ . . . ]
Chemical Vapor Deposition

In CVD processes, a chemical reactant gas mixture comes in contact with the substrate and is then deposited into it. The coating is delivered by what is known in the technology as a precursor which when heated creates a reactive vapor. The form of the precursor can be a gas, liquid, or solid form. Gases are fed to the chamber under normal pressures and temperatures while solids and liquids require high temperatures and/or low pressures.

The process of decomposition can be assisted or accelerated via the use of heat, plasma, or other processes. Chemical vapor deposition includes sputtering, ion plating, plasma-enhanced CVD, low-pressure CVD, laser-enhanced CVD, active reactive evaporation, ion beam, laser evaporation, and other variations. These processes generally differ in the means by which chemical reactions are initiated and are typically classified by operating pressure.

Ultrahigh vacuum typically below 10−6 Pa (~10−8 Torr)
Low-pressure at sub-atmospheric pressures. (Note: reduced pressures tend to reduce unwanted gas-phase reactions and improve film uniformity)
Atmospheric pressure


Formation of the reactive gas mixture
Mass transport of the reactant gas through a boundary layer to the substrate
Adsorption of the reactants on the substrate
Reaction of the adsorbents to form the deposit
Pretreatment of the substrate involves mechanical and/or chemical cleaning (e.g., ultrasonic cleaning and/or vapor degreasing) followed in some instances by vapor honing (to improve adhesion). In addition, the deposition reactor chamber must be clean, leak-tight, and free of dust and moisture.

CVD is used for corrosion and wear resistance and applied to materials to obtain specific properties that are difficult to obtain with other processes. The most commonly used metals in CVD coatings are nickel, tungsten, chromium, and titanium carbide.

The majority of applications are in electronics optical, opto-electrical, photovoltaic, and chemical industries. CVD is used to deposit coatings and to form foils, powders, composite materials, free-standing bodies, spherical particles, filaments, and whiskers.

[ . . . ]
Summary

Vacuum deposition methods such as PVD and CVD processes represent an important set of applications for vacuum technology. While often associated with niche markets, the technology has been found to enhance performance in a surprising number of applications and as such needs to be better understood by the heat treating community.

(pgs. 1-5).  In other words, a skilled artisan would have been well-aware of well-known options to apply ceramics to surfaces of nozzles as suggested by BRUGGEMAN or VAN DER ZALM.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ceramic application techniques to the ceramic 

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
Instant claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of US application no. 16/933,816.
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Conflicting claims teach nozzle with cyclindrical chamber comprising a sensor disposed on a chamber sidewall comprising ceramic coating.  As exemplified in instant claims 8-9, the instant claimed nonconductive substrate of the instant claimed shaft that forms the chamber with sensor can include ceramic coatings.  Thus the conflicting claims anticipate the instant claims.

Instant claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of US application no. 17/393,915.
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Conflicting claims teach nozzle with chamber comprising a sensor disposed on a chamber comprising ceramic coating.  As exemplified in instant claims 8-9, the instant claimed nonconductive substrate of the instant claimed shaft that forms the chamber with sensor can include ceramic coatings.  Thus the conflicting claims anticipate the instant claims.
Prior Art
	The following prior art is also pertinent to ceramic extrusion or printing nozzles: US 20180200955; US 20170151704; US 20180027615; US 20200238621; US 20170100888; US 20160257068; US 20200324469; US 20140044822; US 20040217186; CN 103395973 A; US 20170252827.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743